Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or 35 U.S.C. § 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a saddle cover.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of the saddle cover article in which the design is embodied. In particular, the disclosure is insufficient for the following reasons: 
REPRODUCTIONS AND DESCRIPTIONS THEREOF
The reproductions includes a total of fifteen (15) views, i.e. 1.1-1.15. However, only reproductions 1.1-1.4 have been provided a description in the specification. Although reproductions 1.5-1.7 and 1.15 do appear to show the same saddle cover, reproductions 1.8-1.14 show an article that is completely different in shape and appearance. The saddle cover or article shown in 1.8-1.14 do not show any clear relationship to the saddle cover shown in 1.1-1.4 and 1.15. Consequently, it is unclear what the nondescribed reproductions are show and how they relate to the described reproductions.
CHARACTER AND CONTOUR HAS NOT BEEN CLEARLY DEFINED
While surface shading is not required, it may be necessary in particular cases to show clearly the character and contour of all surfaces of any 3-dimensional aspects of the design. Surface shading is also necessary to distinguish between any open and solid areas of the article. Lack of appropriate surface shading in the drawing as filed may render the design nonenabling and indefinite.
In this application, the reproductions/drawings do not employ the use of shading to define character and contour. Moreover, the reproductions/drawings do not provide any other source of graphical information to either obviate or supplement the need for shading. Since the design is embodied in a saddle cover that is rather complex, whereby some surfaces are characterized by rounded edges and corners, occupy planes of varied depths, sloped at different degrees of orientation, and appear to enclose combinations of opened and closed areas. These attributes related to surface character, contour, depth, slope, and whether an area is opened or closed correspond to three-dimensional aspects of the design. However, these three-dimensional aspects have not been disclosed in full, clear, concise and exact terms. The disclosure relies on reproductions that employs only solid outlines that merely demarcate the distinct edges of surfaces. These solid outlines, however, fail to define and represent if a surface is contoured convexly, contoured concavely, planar, depth relative to surrounding surface, position relative to surrounding surfaces, and 

    PNG
    media_image1.png
    551
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    755
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    367
    559
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    168
    472
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    181
    494
    media_image5.png
    Greyscale

INSUFFICIENT NUMBER OF VIEWS
The design is embodied in a saddle cover, of which is inherently and clearly a three-dimensional shaped article consisting of many three-dimensional shaped parts. For the claim to be fully enabled, every portion of the saddle cover in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, a complete set of drawing views is generally needed. This would entail that each part of the saddle cover for which protection is sought must be shown in a sufficient saddle cover are either shown in a single orthographic drawing or, if shown in multiple views, are shown obstructed in those views. Consequently, a single view orthographic representation and/or an obstructed showing do not provide the necessary information to understand the complete three-dimensional configuration of an object, or in this instance, a saddle cover. The dimensions of depth and the character of the surfaces shown in the single view and/or obstructed view representations are not disclosed for the following aspects of the claim.

    PNG
    media_image6.png
    382
    690
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    343
    387
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    181
    494
    media_image5.png
    Greyscale


    PNG
    media_image8.png
    466
    494
    media_image8.png
    Greyscale

INCOMPLETE LINES
There are surfaces that have not been fully demarcated with complete lines. These gaps in the lines do not define the shape of the surface and the overall configuration of the saddle cover.

    PNG
    media_image9.png
    176
    515
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    349
    697
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    377
    554
    media_image11.png
    Greyscale

DISCREPANCIES BETWEEN THE REPRODUCTIONS
Notwithstanding that reproductions 1.8-1.14 do not appear anything like the other reproductions, there are also other inconsistencies beyond this matter. In particular, the perspective view of 1.1 does not coincide entirely with the side elevation views of 1.2 and 1.3. In the elevation views, the seams are shown with a convex bump or node. This configuration is not shown in the perspective view, where the seam appears entirely smooth and even with the surround surface paneling.

    PNG
    media_image12.png
    544
    608
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    388
    733
    media_image13.png
    Greyscale

STRAP OR FASTENER APPEARANCE


    PNG
    media_image14.png
    344
    690
    media_image14.png
    Greyscale

On occasion the examiner will provide suggestions and/or guidance as to how the rejection/refusal may be overcome or improvements that may place the application in better form moving forward. However, in this instance, the lack of information and detail in the reproductions and incomplete descriptions thereof have render the entire design ambiguous. The scope of the claim as it pertains to the views not described is unclear. The appearance of nearly ever feature of the saddle cover lacks definition and is not presented in a complete three-dimensional manner. Significant detailing is needed and the relationship of the views not described will need to be established.


Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DARLINGTON LY/
Primary Examiner, Art Unit 2914